                       IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF WISCONSIN


DANIEL AND NATALIE DIEDRICH,


               Plaintiffs,                            Case No. 17-cv-1104

       v.                                             Hon. Magistrate William E. Duffin

OCWEN LOAN SERVICING, LLC,

               Defendant.



                 OCWEN LOAN SERVICING LLC’S REPLY BRIEF IN
               SUPPORT OF ITS MOTION FOR SUMMARY JUDGMENT

                                       INTRODUCTION

       In their Response, Plaintiffs fail to identify any evidence that creates any genuine issues

of fact regarding the claims raised in the Complaint. Specifically, they have provided no

evidence that they suffered any actual damages resulting from any alleged RESPA violation, nor

do they adequately refute Ocwen’s argument that Plaintiffs have provided no evidence of any

pattern or practice of noncompliance with RESPA. They have not proven that an impermissible

interest rate was applied to their loan entitling them to relief under Wis. Stat. § 138.052(7). They

fail to support their claim under Wis. Stat. § 224.77. Finally, they have done nothing to counter

Ocwen’s argument that their claims relating to any alleged wrongful increase in their loan

payment are barred by claim preclusion. Just as in Diedrich I, where the court entered summary

judgment in Ocwen’s favor based on Plaintiffs’ failure to provide any evidence of damages, so

should this Court grant summary judgment in Ocwen’s favor here.




        Case 2:17-cv-01104-WED Filed 02/21/20 Page 1 of 14 Document 59
                                          ARGUMENT

I.     Plaintiffs Have Not Provided Sufficient Evidence of Damages in this Case to “Merit
       a Jury Trial.”

       As demonstrated in Ocwen’s Motion for Summary Judgment, even if this Court finds a

violation of RESPA, Plaintiffs have provided no evidence of damages resulting from any

violation of RESPA to defeat summary judgment. Plaintiffs were given the opportunity during

discovery to come forth with evidence of damages. They issued no written discovery to Ocwen,

and took only one deposition (an Ocwen corporate representative). Plaintiffs did not seek to

depose anyone from Ocwen who had anything to do with the purported QWR (the June 1, 2016

Letter), or the Loan Modification Agreement (“LMA”) that is really at the heart of this lawsuit.

Instead, Plaintiffs have chosen to rely on the deposition testimony from the first case (Diedrich I)

to support their claim for damages in this case, which is curious given that lack of damages was

the reason Diedrich I failed at summary judgment. Effectively, Plaintiffs acknowledge that they

have no evidence here to support their claim for damages. (ECF 38.) Summary judgment “is the

‘put up or shut up’ moment in a lawsuit, when a party must show what evidence it has that would

convince a trier of fact to accept its version of events.” Johnson, 325 F.3d at 901. A mere

“scintilla of evidence” is not enough to survive summary judgment, and Plaintiffs here have not

even provided that. Pugh, 259 F.3d at 625 (7th Cir. 2001). Accordingly, summary judgment in

Ocwen’s favor is proper.

       A.      Like Diedrich I, Plaintiffs Have Provided No Evidence of Actual Damages
               Resulting from any Violation of RESPA.

       In their Response, Plaintiffs assert that “a litigant does not need to have a formula to

determine compensatory damages,” and that Ocwen thinks “some sort of mathematical formula

or specific, dollar-to-distress ratio” is required. (Response, pp. 12-13.) Ocwen made no such

claim, nor does it think a “dollar-to-distress ratio” is needed. Instead, Ocwen argued that Mr.

                                                 2
        Case 2:17-cv-01104-WED Filed 02/21/20 Page 2 of 14 Document 59
Diedrich’s testimony was vague and conclusory (just as it was in Diedrich I), and far from the

“reasonably detailed explanation” that is required to take this case to trial. Diedrich, 2015 WL

1885630, at *8. The same holds true for Mrs. Diedrich’s deposition testimony. No “formula” is

needed – but something more than vague and conclusory statements is required. Diedrich, 2015

WL 1885630, at *8 (a party seeking emotional distress damages “must provide the court with a

reasonably detailed explanation of the injuries suffered . . . [c]onclusory statements of stress are

not sufficient.”)

        For example, at his deposition Mr. Diedrich testified that he did not know how he

calculated the $50,000 in emotional distress damages other than “I know that it’s just a burden

on our lives every – every month not knowing where we’re going with this thing. So, I mean, I

don’t recall how we came up with the [$50,000] . . .” (Ex. C, Daniel Depo., p. 28.) Mrs.

Diedrich’s testimony was equally vague and conclusory: “I guess I can’t say exactly how I came

up with that dollar amount, but taking into consideration all of the emotional distress that this has

caused it’s an amount that we found acceptable.” (Ex. D, Natalie Depo., p. 20.) An “amount they

found acceptable” is far from the “reasonably detailed explanation” that is required. Diedrich,

2015 WL 1885630, at *8.

        Plaintiffs argue that “reasonable certainty, nor absolute certainty” is required to prove

damages, and rely on D.L. Anderson's Lakeside Leisure Co. v. Anderson, 2007 WI App 269, ¶

20, 306 Wis. 2d 470, 488, which is easily distinguishable. There, the lawsuit was brought by the

buyers of a marine business against the seller claiming breach of a noncompete clause in an asset

purchase agreement; the buyers presented evidence of lost profits, including sales data, which the

appellate court held was sufficient to support the jury verdict in their favor. Plaintiffs also cite to

Hendrickson v. Cooper, 589 F.3d 887, 892–93 (7th Cir. 2009), for the proposition that pain and



                                                  3
         Case 2:17-cv-01104-WED Filed 02/21/20 Page 3 of 14 Document 59
suffering “are very difficult to quantify,” but Cooper involved claims brought by a crippled

prisoner who was attacked by a prison guard which caused the plaintiff to suffer partial brain

damage. Cooper is clearly inapposite, and Plaintiffs have made no claim for “pain and suffering”

in any event.

       Plaintiffs also claim that Ocwen is arguing that Mrs. Diedrich is “not able to claim

damages” because she may have other areas of stress in her life. (Response, p. 13.) Ocwen

made no such claim. Instead, Ocwen pointed out Mrs. Diedrich’s testimony that she cannot rule

out that other things in her life could be contributing to her alleged distress (for which she

admittedly has not sought medical treatment). (Ex. D, Natalie Depo., p. 24.) Plaintiffs cite to a

Florida case, Goodin v. Bank of Am., N.A., 114 F. Supp. 3d 1197, 1212 (M.D. Fla. 2015), in

support of their claim that they can recover emotional distress damages if other causes of stress

are present. After citing a laundry list of cases in which the courts found that emotional distress

testimony alone was insufficient to support a claim for actual damages (see 114 F. Supp. 3d at

1211-12), Goodwin ultimately found that the plaintiffs had provided credible testimony, but

under circumstances far more extreme that that present here. Specifically, in that case, Bank of

America filed a wrongful foreclosure action after refusing to recognize for two years that the

borrowers were current on their bankruptcy payment plan and later were discharged in

bankruptcy. Here, Plaintiffs have provided nothing but vague and conclusory testimony to

support their request for damages, which they claim is simply the result of a lack of response by

Ocwen to their purported QWR questioning the terms of their loan modification.

       With regard to their request for damages relating to the increase in the monthly payment,

Plaintiffs claim in their Response that Ocwen has an “utter disregard for RESPA regulations” by

not making “appropriate corrections” to the monthly payment. (Response, p. 17.) As



                                                4
        Case 2:17-cv-01104-WED Filed 02/21/20 Page 4 of 14 Document 59
demonstrated in Ocwen’s Motion for Summary Judgment, there was nothing to correct with the

higher payment, which was the result of the interest rate adjustment disclosed in their LMA.

(ECF 46, pp. 19-21.) The LMA provides that the rate would adjust from 2% to 4.5% after five

years, and that the terms and conditions of the Adjustable Rate Note they signed in February

2007 “remain in full force and effect” other than the terms that were modified under the LMA.

(ECF 44-2, p. 3.) The Adjustable Rate Note clearly provided for changes in the monthly

payment:

              3.      PAYMENTS

              . . .

              (C)     Monthly Payment Changes

              Changes in my monthly payment will reflect changes in the unpaid
              principal of my loan and in the interest rate that I must pay. The Note
              Holder will determine my new interest rate and the changed amount of my
              monthly payment in accordance with Section 4 of this Note.

              . . .

              4.      INTEREST RATE AND MONTHLY PAYMENT CHANGES

              . . .

              (C)     Calculation of Changes

              . . . The Note Holder will then determine the amount of the monthly
              payment that would be sufficient to repay the unpaid principal that I am
              expected to owed at the Change Date in full on the Maturity Date at my
              new interest in substantially equal payments. The result of this calculation
              will be the new amount of my monthly payment.

(ECF 44-2, p. 2.)

       Accordingly, Plaintiffs should have expected the payment to increase. Certainly Plaintiffs

cannot establish a causal connection between the increase in their monthly payment due to the

disclosed rate adjustment and the lack of response to their alleged QWR.



                                               5
        Case 2:17-cv-01104-WED Filed 02/21/20 Page 5 of 14 Document 59
       Finally, conspicuously missing from Plaintiffs’ Response is any discussion of the

Wisconsin federal court decisions cited in Ocwen’s Motion which granted summary judgment in

favor of loan servicers on RESPA claims based on the rulings in Diedrich I. See Moore v. Wells

Fargo Home Mortg., No. 16-CV-656-WMC, 2018 WL 922370, at *1 (W.D. Wis. Feb. 15, 2018)

(plaintiffs have not alleged any causal connection between the injury they allege, including the

claim for emotional damages, and Wells Fargo’s failure to respond to the QWR); Lorang v.

Ditech Fin. LLC, No. 16-CV-425-JDP, 2017 WL 3891802 (W.D. Wis. Sept. 5, 2017) (even if

plaintiffs could show a violation of RESPA “they failed to submit adequate evidence of injury to

survive a motion for summary judgment”). Presumably, Plaintiffs ignore Diedrich I, Moore and

Lorang because they support Ocwen’s request for summary judgment in this case even if the

Court finds a violation of RESPA. In fact, Diedrich I is directly on point and is dispositive of the

claims in this case.

       B.      Plaintiffs Have Provided No Evidence of a Pattern or Practice Entitling them
               to Statutory Damages.

       Plaintiffs did not move for summary judgment regarding their request for statutory

damages under RESPA based on any alleged “pattern or practice,” and therefore it is waived as a

matter of law. Agropur MSI, LLC v. Sterling Tech., Inc., No. 15-CV-96-BBC, 2016 WL

1029563, at *2 (W.D. Wis. Mar. 15, 2016); citing Narducci v. Moore, 572 F.3d 313, 324 (7th

Cir. 2009) (arguments not raised in summary judgment brief are waived). Even if the argument

had not been waived, it still fails. Most tellingly, Plaintiffs assert in their Response that the

“complaint sufficiently alleges a pattern or practice of noncompliance.” (Response, p. 4.) While

the Complaint may allege a pattern or practice, what matters on summary judgment is the

evidence of a pattern or practice. Plaintiffs have none.




                                                 6
         Case 2:17-cv-01104-WED Filed 02/21/20 Page 6 of 14 Document 59
       To show a pattern or practice, a plaintiff must show that noncompliance with the statute

“was the company's standard operating procedure—the regular rather than the unusual

practice.” Wirtz v. Specialized Loan Servicing, LLC, 886 F.3d 713, 720 (8th Cir. 2018), reh'g

denied (May 29, 2018). The Seventh Circuit in Perron on behalf of Jackson v. J.P. Morgan

Chase Bank, N.A., 845 F.3d 852, 857 (7th Cir. 2017), held that the plaintiffs failed to produce

evidence showing a pattern or practice of RESPA noncompliance and therefore had no viable

claim for statutory damages. The court noted that the “best they [could] muster is a pair of

district-court cases holding Chase liable for RESPA violations,” and “[t]wo examples of similar

behavior—in different states, separated by a handful of years, and with no evidence of

coordination—isn’t enough to support recovery of statutory damages.” Perron, 845 F.3d at 857;

see also McLean v. GMAC Mortg. Corp., 595 F. Supp. 2d 1360, 1365 (S.D. Fla. 2009), aff'd, 398

F. App'x 467 (11th Cir. 2010) (two violations of Section 2605(e) insufficient to support a pattern

or practice of noncompliance); In re Maxwell, 281 B.R. 101, 123 (Bankr. D. Mass. 2002) (same).

       Here, Plaintiffs have no evidence that it was Ocwen’s “standard operating procedure” to

not comply with Section 2605(e). Wirtz, 886 F.3d at 720. In their Response, Plaintiffs seek to

offer the deposition testimony of an Ocwen witness in Diedrich I to establish a pattern or

practice. However, as noted above, two violations of Section 2605(e) are insufficient to support

a pattern or practice of noncompliance. Perron, 845 F.3d at 857; McLean, 595 F. Supp. 2d at

1365; In re Maxwell, 281 B.R. at 123.

       Curiously, both of the cases cited by Plaintiff hold that two violations of RESPA are

insufficient to support a finding of pattern or practice. The court in In re Maxwell, 281 B.R. 101

(Bankr. D. Mass. 2002) found that “the Court is unpersuaded that the Debtor has established a

‘pattern or practice’ for purposes of RESPA's statutory damage provision by showing just two



                                                7
        Case 2:17-cv-01104-WED Filed 02/21/20 Page 7 of 14 Document 59
violations.” In re Maxwell, 281 B.R. at 123. Plaintiff also cite to McLean v. GMAC Mortg.

Corp., 595 F. Supp. 2d 1360, 1365 (S.D. Fla. 2009), a Florida federal court case which also held

that two violations of RESPA was insufficient to support proof of a pattern or practice of

noncompliance as required by section 2605(f). Notably, the McLean court granted summary

judgment in favor of GMAC Mortgage based on the plaintiffs’ failure to produce sufficient

evidence to support their claim that GMAC’s failure to respond to the QWRs caused their

alleged injuries. McLean, 595 F. Supp. 2d at 1374. Thus, the cases relied upon by Plaintiffs

support Ocwen’s position.

        Plaintiffs also argue that the court in Lindsay v. Rushmore Loan Mgmt., Servs., LLC, No.

PWG-15-1031, 2017 WL 1230822, at *10 (D. Md. Apr. 4, 2017) held that the plaintiffs pleaded

a “pattern or practice” under RESPA with regarding to a loss mitigation application. The court

made no such finding. To the contrary, the court noted that “Plaintiffs do not allege a pattern or

practice of noncompliance with regard to the handling of the Qualified Request...” Lindsay, 2017

WL 1230822, at *4, *9 (emphasis added).1

                1.      Plaintiff’s Purported Evidence of Pattern or Practice is Based on
                        Blatant Mischaracterizations Including the False Claim that Diedrich
                        I Found That Ocwen “Did Not Try” to Comply with RESPA.

        In an attempt to establish a pattern or practice in this case, Plaintiffs falsely claim that the

court in Diedrich I held that Ocwen “did not try” to comply with RESPA. (Response, p. 7.) The

court made no such finding.


1
  Plaintiffs’ citation to Lindsay is also curious because the court granted summary judgment in favor of
the loan servicer based on the plaintiffs’ failure to come forth with sufficient evidence of actual damages.
Lindsay, 2017 WL 1230822, at *10, citing Offiah v. Bank of Am., N.A., No. DKC 13-2261, 2014 WL
4295020, at *4 (D. Md. Aug. 29, 2014) (“Plaintiffs’ conclusory assertion that they suffered ‘anxiety,
depression, and stress as a direct and proximate result of illegal conduct of [defendant] is insufficient to
allege actual damages under RESPA”); see also Ross v. FDIC, 625 F.3d 808, 818 (4th Cir. 2010)
(conclusory statements that the plaintiff suffered emotional distress do not support an award of
compensatory damages).

                                                     8
         Case 2:17-cv-01104-WED Filed 02/21/20 Page 8 of 14 Document 59
        Plaintiffs deposed a corporate representative in this matter, Sony Prudent (“Prudent”),

and failed to question him on issues related to pattern and practice evidence. Given that they

have no evidence of pattern or practice in this case, Plaintiffs spend considerable time discussing,

and misrepresenting, the deposition testimony of Rashad Blanchard (“Blanchard”), the Ocwen

corporate representative who was deposed in Diedrich I. First, Blanchard’s deposition testimony

should not be considered under Federal Rule of Civil Procedure 32(a)(8)2 because the issues (or

“subject matter”) of Blanchard’s testimony in that case involves a different purported QWR, and

Ocwen’s response thereto. Even if Blanchard’s testimony is considered, it provides no support

for Plaintiff’s attempt to show a pattern or practice.

        Plaintiffs claim that Blanchard’s testimony establishes Ocwen has no procedure “at all”

regarding responding to QWRs, which is a blatant misrepresentation given that Blanchard’s cited

testimony shows the process that is followed when Ocwen receives a QWR. (ECF 55, pp. 7-9.)

Plaintiffs then falsely claim that “Ocwen’s procedures have not improved” based on the

corporate witness testimony in this case. (ECF 55, p. 8.) Not true.3 Plaintiffs ignore that the

alleged RESPA violation in Diedrich I was an inadequate response to their QWR (i.e., the court


2
  Rule 32(a)(8) provides: “A deposition lawfully taken and, if required, filed in any federal- or state-court
action may be used in a later action involving the same subject matter between the same parties, or their
representatives or successors in interest, to the same extent as if taken in the later action. A deposition
previously taken may also be used as allowed by the Federal Rules of Evidence.” Fed. R. Civ. P. 32(a)(8).
3
  Like Blanchard, Prudent testified about the process that is followed when responding to written requests
for information. (ECF 44-10, Prudent Depo. Transcript, pp. 9-11.) For example, Mr. Prudent testified, in
part, that once a written request is received, it is imaged into Ocwen’s imaging system and a letter is sent
notifying the borrower that Ocwen received the request. (ECF 44-10, Prudent Depo. Transcript, p. 9.)
This is consistent with Blanchard’s testimony. (ECF 43-2, Blanchard Depo. Transcript, p. 47.) Prudent
also testified that the process is not automated; it is done by individuals. (ECF 44-10, Prudent Depo.
Transcript, p. 9.) After the request is imaged, an associate in the research department begins working on
the request, who will reach out to various business units to address the various concerns in the letter.
(ECF 44-10, Prudent Depo. Transcript, p. 10.) This is also consistent with Blanchard’s testimony. (ECF
43-2, Blanchard Depo. Transcript, p. 48.)



                                                     9
         Case 2:17-cv-01104-WED Filed 02/21/20 Page 9 of 14 Document 59
found Ocwen’s response did not fully address the issues raised by the Diedrichs). Here, because

the loan was in active litigation with Plaintiffs when Ocwen received the June 1, 2016 Letter,

Ocwen’s research department (which initially reviewed the Letter) confirmed with the litigation

department that the litigation was still pending, did not refer to the letter as a QWR, and did not

send the Letter to the litigation department for them to respond. (ECF 44-10, pp. 18-20.) Thus,

no response was sent. (ECF 44-10, p. 19.)

       With no evidence in this case to take to trial, Plaintiffs also cite to an action brought by

the Consumer Financial Protection Bureau (“CFPB”) against Ocwen which alleged that

incomplete information was placed in its computer system to track loan information. (Response,

p. 11.) The issues in the CFPB action have nothing to do with the issues or claims in this case.

       Because Plaintiffs have no pattern or practice evidence to present at trial, summary

judgment should be granted in Ocwen’s favor regarding Plaintiffs’ request for statutory damages

under RESPA

II.    The June 1, 2016 Letter Did Not Constitute a QWR.

       The above assumes, however, that Plaintiffs’ June 1, 2016 Letter (“Letter”) was a

qualified written request (“QWR”). It was not, because it did not relate to the “servicing” of a

loan as that term is defined by the statute. (ECF 46, pp. 8-10.) Instead, the purported QWR

included grievances about the terms of the LMA that they agreed to five years earlier (and now

regret signing), and whether the terms would change in the future. (ECF 1, Ex. A.)

       These inquiries (or personal opinions, calculations and grievances) do not seek

information relating to Ocwen’s “servicing” of the Loan as defined by RESPA, i.e., receiving

scheduled periodic payments from a borrower pursuant to the terms of a loan, including amounts

for escrow accounts, and making the payments of principal and interest and such other payments



                                                10
        Case 2:17-cv-01104-WED Filed 02/21/20 Page 10 of 14 Document 59
with respect to the amounts received from a borrower as may be required pursuant to the terms

of the loan. 12 U.S.C.A. § 2605(i)(3). Instead, Plaintiffs appeared to be challenging the terms of

the LMA that they signed, which they are clearly not happy with seven years later. These

inquiries (better labeled as grievances about the LMA that they signed in 2011) do not constitute

a “qualified written request” under RESPA.

       The cases cited by Plaintiffs4 regarding what is considered a QWR are distinguishable

based on one simple fact: none of the letters are based on grievances, personal opinions, lengthy

calculations regarding what a borrower thinks a payment should be, and their unhappiness with a

loan modification that they now regret signing.

III.   Claim Preclusion Applies to Issues Regarding Plaintiffs’ Monthly Loan Payment
       Since Those Issues Could Have Been Raised in Diedrich I.

       Plaintiffs argue that claim preclusion “cannot possibly bar a claim that came into

existence three years after the prior suit was filed.” (Response, p. 14.) This is incorrect. One of

Plaintiffs’ main complaints in this case is that their monthly payment under the LMA improperly

increased when the interest rate increased to 4.50%. (ECF 1, ¶ 14.) Plaintiffs could have raised

any issues regarding their monthly payment under the LMA in Diedrich I, especially considering

that the claims in that case were based on the same LMA.            Under the doctrine of claim

preclusion, “a final judgment is conclusive in all subsequent actions between the same parties [or

their privies] as to all matters which were litigated or which might have been litigated in the

former proceedings.” Wisconsin Pub. Serv. Corp. v. Arby Const., Inc., 2011 WI App 65, ¶¶ 14-

15, 333 Wis. 2d 184, 192–93, aff'd, 2012 WI 87, ¶¶ 14-15, 342 Wis. 2d 544 (emphasis added).



4
  Kralovic v. JP Morgan Chase Bank, N.A., No. 1:14 CV 758, 2015 WL 252315, at *4 (N.D. Ohio Jan.
20, 2015); Arriaga v. Wells Fargo Bank, N.A., No. 09 CV 2115, 2013 WL 1303831, at *4 (N.D. Ill. Mar.
27, 2013); Thomas v. EMC Mortg. Corp., No. 4:10-CV-861-A, 2011 WL 5880988, at *9 (N.D. Tex. Nov.
23, 2011); Rawlings v. Dovenmuehle Mortg., Inc., 64 F. Supp. 2d 1156, 1162 (M.D. Ala. 1999)

                                                  11
        Case 2:17-cv-01104-WED Filed 02/21/20 Page 11 of 14 Document 59
       Plaintiffs claim that it “was not until the payment was increased on July 1, 2016 that the

Diedrichs had actually suffered damages.” (Response, p. 14.) This argument, of course, misses

the point. The payment increase in July 2016 did occur as a result of a non-response to their

purported QWR. It occurred as a result of the scheduled interest rate adjustment coming into

effect. That adjustment was disclosed in the LMA, which they signed prior to Diedrich I. Thus,

the issue regarding the monthly payment might have been litigated in Diedrich I. As the court

noted in Mrozek v. Intra Fin. Corp., 2005 WI 73, ¶ 28, 281 Wis. 2d 448, 470–71, 699 N.W.2d

54, 65, the key objectives of claim preclusion are to promote judicial economy and to “conserve

the resources the parties would expend in repeated and needless litigation of issues that were, or

that might have been resolved in a single prior action.” Mrozek, 2005 WI 73, ¶ 28. The court

further noted that “[a]t some point, litigation over a controversy must come to an end.” Id.

Plaintiffs have been involved in litigation with Ocwen for seven years relating to issues

concerning the LMA that they clearly regret signing. Because any claim related to the monthly

payment adjustment was available to Plaintiffs to assert in Diedrich I, claim preclusion applies.

Arby Const., Inc., 2011 WI App 65, ¶¶ 14-15.

IV.    Summary Judgment Should Be Granted in Ocwen’s Favor on the State Law Claims.

       A.      Ocwen Did Not Violate Section 138.052(7).

       Section 138.052(7) provides that “Interest imposed on the amount due after acceleration

or maturity of a loan may not exceed the contract rate.” Diedrich, 839 F.3d at 587; Wis Stats. §§

138.052(7). Here, the loan was not accelerated, nor did it mature. Instead, the LMA clearly

provides that the interest rate would adjust from 2% to 4.50% after five years, which is exactly

what happened. Plaintiffs argue that Ocwen can still be liable under Section 138.052(7) because

the interest rate was increased a month early. (Response, 16.) Even if that happened Plaintiffs



                                               12
       Case 2:17-cv-01104-WED Filed 02/21/20 Page 12 of 14 Document 59
have provided no evidence that the monthly payment increased a month early. Moreover, the

loan did not mature or accelerate, and therefore Section 138.052(7) does not apply.

       B.      The Section 224.77 Claims Fail if the RESPA Claims Fail.

       Plaintiffs claim that Ocwen violated Section 224.77(1)(k), (l) and (m) of the Wisconsin

Statutes by failing to provide a timely answer to their inquiries. (ECF 1, pp. 6-7.); Wis. Stat.

Ann. § 224.77(1)(k)–(m). Plaintiffs’ Response ignores the Seventh Circuit’s ruling in Diedrich I

that Section 224.77(1) points back to the alleged RESPA violation and a claim under Section

224.77 “goes down with the federal claim’s ship” for the same reason the RESPA claims failed –

that Plaintiffs failed to meet their burden of setting forth sufficient evidence to overcome a

motion for summary judgment. Diedrich, 839 F.3d at 594. This Court should follow Diedrich I

and enter summary judgment in Ocwen’s favor on the Section 224.77 claim.

                                         CONCLUSION

       WHEREFORE, for the reasons set forth herein, and in its Motion for Summary Judgment

and Brief in Support, Ocwen respectfully requests that summary judgment be granted in its favor

and against Plaintiffs on all claims in the Complaint, that the Complaint be dismissed with

prejudice, and that the Court any further relief that it deems just and proper.


Dated: February 21, 2020                         Respectfully submitted,

                                                  /s/ Robert W. Brunner
                                                 Jena M. Valdetero (IL #6290948)
                                                 Robert W. Brunner (IL #6203884)
                                                 BRYAN CAVE LEIGHTON PAISNER LLP
                                                 161 North Clark Street, Suite 4300
                                                 Chicago, Illinois 60601
                                                 Telephone:      (312) 602-5000
                                                 Facsimile:      (312) 602-5050
                                                 jena.valdetero@bclplaw.com
                                                 robert.brunner@bclplaw.com
                                                 Attorneys for Ocwen Loan Servicing, LLC


                                                 13
        Case 2:17-cv-01104-WED Filed 02/21/20 Page 13 of 14 Document 59
                               CERTIFICATE OF SERVICE

       The undersigned certifies that on February 21, 2020, the foregoing document was

electronically filed and served via the Court’s CM/ECF system on all counsel of record.



                                                             /s/ Robert W. Brunner
                                                             Robert W. Brunner




                                               14
       Case 2:17-cv-01104-WED Filed 02/21/20 Page 14 of 14 Document 59
